Citation Nr: 1234728	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  05-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic ear disorder other than hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in September 2009 and January 2011 when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011 the Board remanded the Veteran's claim for the Veteran to be afforded another VA medical examination and for opinions to be rendered regarding whether it is more likely than not, at least as likely as not, or less likely than not that any preexisting ear condition increased in severity during the Veteran's period of active service and if so whether it can be established by clear and unmistakable evidence that such increase in severity was due to the natural progress of the condition.

In April 2011 opinions were obtained from a VA medical examiner.  Initially, the Board notes that although a physical examination was ordered by the Board, opinions were rendered after a review of the claims file without examination of the Veteran.

The examiner rendered the opinion that "[w]hat happened to the Veteran subsequently is the natural progression of his disease which gradually deteriorated but primarily after 1980 when he developed chronic middle ear disease that required surgical management."  In addition, the examiner stated that "it is less likely than not that the Veteran's progression of middle ear disease between 1979 and 1980 if indeed it occurred, was not a service-related problem."  The examiner further noted that it was highly unlikely that any significant progression occurred during the short period of time.  The examiner further noted that the period was negligible and therefore cannot be considered as significant progression of disease while in service.  

The Board notes that although an opinion was rendered it is not sufficient.  The Veteran was not afforded a medical examination as ordered in the remand.  In addition, the examiner has indicated that the Veteran's ear condition increased in severity during the Veteran's active service.  However, although the examiner found it highly unlikely that any significant progression occurred during the short period of time the Veteran was in service, there is no opinion regarding whether any progression of the disorder was clearly and unmistakably due to the natural progress of the condition as ordered in the remand. 

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claims must be remanded for the Veteran to be afforded a VA medical examination that complies with the Board's remand orders.

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current chronic ear disorder, other than bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a.  whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any preexisting ear condition increased in severity during the Veteran's period of active service beginning September 1979 and ending February 1980.  

b.  if (a) is answered in the affirmative, whether it can be established by clear and unmistakable evidence that such increase in severity was due to the natural progress of the condition.

A detailed rationale should be provided for all opinions.  

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the appellant has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefit sought on appeal are granted, the appellant and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


